Citation Nr: 0838743	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  05-37 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating higher than 20 percent for 
spondylosis, bilateral L4-5 with low back pain, titled 
pelvis, and 1/2 inch shortening of the left leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel


INTRODUCTION

The veteran had active military service from August 1961 to 
August 1965 and from October 1973 to October 1989.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2005 rating decision by a Department of Veterans 
Affairs (VA) Regional Office (RO).

In July 2008, as support for his claim, the veteran testified 
at a hearing at the RO before the undersigned Veterans Law 
Judge of the Board - also commonly referred to as a Travel 
Board hearing.  During the hearing the veteran submitted 
additional evidence and waived his right to have the RO 
initially consider it.  38 C.F.R. §§ 20.800, 20.1304(c) 
(2008).

Because the claim must be further developed, the Board is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.


REMAND

The veteran testified during his July 2008 Travel Board 
hearing that his low back symptoms are considerably worse 
than when he was last examined by VA for compensation 
purposes some two years earlier, in July 2006.  So the 
veteran's representative requested another examination to 
determine the current severity of the disability.  The Board 
agrees another examination is warranted in this circumstance 
since the U.S. Court of Appeals for Veterans Claims (Court) 
has held that, when a veteran claims that a disability is 
worse than when originally rated (or last examined by VA), 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994) (where the Court determined the Board should have 
ordered a contemporaneous examination of the veteran because 
a 23-month old examination was too remote in time to 
adequately support the decision in an appeal for an increased 
rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 
(1995) (where the record does not adequately reveal current 
state of claimant's disability, fulfillment of statutory duty 
to assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination). See, as well, 
VAOPGCPREC 11-95 (April 7, 1995) and Green v. Derwinski, 
1 Vet. App. 121 (1991).

The veteran also testified during his hearing that he had 
received medical treatment in the past for lower extremity 
pathology that was associated with his low back disability, 
rather than attributed to his non-service connected diabetes 
mellitus as the VA examiner had determined in July 2006.  An 
RO decision shortly thereafter, in August 2006, had 
determined he was not entitled to service connection for 
bilateral S1 radiculopathy, superimposed with peripheral 
polyneuropathy.  And he did not appeal that decision to the 
Board.  See 38 C.F.R. § 20.200 (2008).  So for all intents 
and purposes, unless and until he establishes that at least 
some of his lower extremity symptoms are referable to his 
service-connected low back disability, he cannot use those 
symptoms as grounds for receiving greater VA compensation.  
See Mittleider v. West, 11 Vet. App. 181, 182 (1998) 
(VA adjudicators must be able to distinguish by competent 
medical evidence the extent of symptoms that are due to 
service-related causes, i.e., service-connected disability, 
from the symptoms that are not).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Ask the veteran whether he has 
received any additional relevant treatment 
for his low back disability since 2006.  
If he has, also ask that he identify the 
sources of this additional treatment, 
including the names of the facilities and 
dates when seen.  Obtain these additional 
records.

2.  Then schedule the veteran for an 
appropriate VA examination, preferably by 
a physician, to determine the current 
severity and all manifestations 
(orthopedic and neurologic) of his 
service-connected low back disability.  
The claims file must be made available to 
the examiner for review of the pertinent 
medical and other history.  All necessary 
diagnostic testing and evaluation should 
be completed.  All manifestations of 
current disability should be described in 
detail, including all orthopedic and 
neurologic residuals found to result from 
the service-connected low back disability.  
The examiner should specifically respond 
to the following questions:

    a.	Does the veteran have 
incapacitating episodes?  Note:  an 
"incapacitating episode" is defined as a 
period of acute signs and symptoms due to 
the low back disability requiring bed rest 
prescribed by a physician and treatment by 
a physician).  If there are incapacitating 
episodes, then also indicate the frequency 
and duration of them in the past 12 
months?

    b.	What is the veteran's range of 
motion (on forward flexion, backward 
extension, left and right lateral flexion, 
and left and right rotation)?
    
    c.	Is there any objective evidence of 
functional loss - including additional 
limitation of motion, due to pain, 
weakened or excess movement, premature or 
excess fatigability, or incoordination, 
including during prolonged, repetitive use 
or when the veteran's symptoms are most 
problematic ("flare ups")?

    d.	If there is ankylosis, favorable 
or unfavorable?

    e.	What are the orthopedic versus 
neurologic manifestations of the low back 
disability?  Concerning the latter, does 
the veteran have associated lower 
extremity radiculopathy or sciatic 
neuropathy.

3.  Then readjudicate the veteran's claim 
for a rating higher than 20 percent for 
his low back disability in light of the 
additional evidence.  If a higher rating 
is not granted to his satisfaction, send 
him and his representative a supplemental 
statement of the case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


